Title: From Thomas Jefferson to William Pennock, 25 May 1807
From: Jefferson, Thomas
To: Pennock, William


                        
                            May 25. 07.
                        
                        Yours of the 19th. instant is recieved, covering three bills drawn on me by Philip Mazzei for 500. D. each
                            paiable at 60. 90. & 120. days sight. I now return them inclosed with acceptances, modified a few days from their exact
                            tenor, in order to accomodate them to certain arrangements. devoting one day in the first week of every month to the
                            settlement of my pecuniary affairs, I have dated the acceptances for the first week of June, now about to enter, that they
                            may fall due in the first weeks of their respective months when they will of course come under my eye. as you have left
                            the place of paiment optional, I have inserted the day when they can be paid here, but it will be perfectly as convenient
                            to make the paiment at the bank of the US. in Norfolk by a note of the bank at this place drawn on that. and presuming
                            this may be more convenient to you than a paiment here, such a note shall regularly be inclosed to you on the days the
                            bills become due, unless you otherwise direct. I salute you with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    